Citation Nr: 1329429	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for L5-S1 lumbar radiculopathy, chronic.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1964 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2012 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran was scheduled to appear for a personal hearing 
before a member of the Board, via videoconferencing 
equipment, in August 2013.  He failed to report for that 
hearing, and has not since asked that it be rescheduled.  
His hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2012).


FINDING OF FACT

In an August 19, 2013, written statement that included the 
Veteran's name and claim number, and which was received 
prior to the promulgation of a decision by the Board,  the 
Veteran expressed his wish to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, through his representative, submitted a 
statement dated August 19, 2013, asking that his appeal be 
withdrawn.  The statement contained both his name and his 
claim number.

VA regulations provide for the withdrawal of an appeal to 
the Board by the submission of a written request at any time 
before the Board issues a final decision on the merits.  See 
38 C.F.R. § 20.204(b) (2012).  After an appeal is 
transferred to the Board, an appeal withdrawal is effective 
the date it is received by the Board.  See 38 C.F.R. § 
20.204(b) (2012).  Appeal withdrawals must be in writing and 
must include the name of the veteran, the veteran's claim 
number, and a statement that the appeal is withdrawn.  Id.

As of August 26, 2013, the date of receipt of the Veteran's 
request, the Board had not yet issued a final decision on 
this case.  As noted above, the Veteran's request for a 
withdrawal is in writing, includes his name and claim 
number, and clearly expresses a desire to withdraw the 
appeal.  Therefore, the Veteran's withdrawal of the appeal 
is valid.  See id.

When pending appeals are withdrawn, there are no longer 
allegations of factual or legal error with respect to the 
issues that had been previously appealed.  In such an 
instance, dismissal of the pending appeal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on this issue is 
not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to an initial rating higher than 10 
percent for L5-S1 lumbar radiculopathy, chronic, is 
dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


